DETAILED ACTION

1. 	This Office Action is in response to amendment filed on Aug. 09, 2022. Claims 1, 8-9, 16-17, and  20 have been amended. No claim has been cancelled. No Claim has been added. Therefore, Claims 1-20 are presented for examination. Now claims 1-20 are pending.
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on 08/09/2022 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on page 7 of applicant remarks, regarding the objection to claim 20 in view of applicant’s proper amendments to the claim is withdrawn.
5.	 Applicant’s arguments regarding Double Patenting on page 7 of applicant’s remark is persuasive: This application is rejected on the ground of obviousness-type double patenting rejection as being unpatentable over U.S. patent 11,295,027. However, applicants filed terminal disclaimer on 08/22/2022 and was approved on 08/22/2022 which is sufficient to overcome obviousness-type double patenting rejection.

6.	the rejection of claims under 35 U.S.C. 112 (b) in view of proper amendments of the claims are persuasive, Therefore the rejection of the claims under 35 U.S.C. 112(b) are withdrawn.
7. 	Applicant’s arguments regarding the rejection of claims under 35 U.S.C. 103 in view of applicant’s amendments to the claims have been considered and are persuasive and the 103 rejection of the claims are withdrawn. Therefore rejection of the claims under 103 are withdrawn by the examiner.  

Terminal Disclaimer
8. 	The terminal disclaimer filed on 08/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S patent 11,295,027 has been reviewed and is approved on 08/22/2022. The terminal disclaimer has been recorded. 

Allowable Subject Matter
9. 	Independent claims 1, 9, and 17 are allowed over prior art of record. Dependent claims 2-8, 10-16, and 18-20 depend on the above-mentioned independent claims 1, 9, and 17 are allowed by virtue of its dependency. 

Examiner’s Statement of Reasons for Allowance
10.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, and 17 are allowed in view of the prior art.
The closest relevant prior art of Ford et al. (US 2015/0310188), discloses managing digital rights management (DRM) protected content sharing in a networked secure collaborative computer data exchange environment through a secure exchange facility managed by an intermediate organizational entity amongst users of a plurality of other organizational entities, in view of Reed et al. (US 6,345,288), discloses an automated communications system operates to transfer data, metadata and methods from a provider computer to a consumer computer through a communications network. 
None of the prior art of record teaches or made obvious the feature: “assigning one or more electronic marks to a document, wherein the one or more electronic marks is assigned based on one or more access rules and includes a symmetric encryption key and a symmetric encryption algorithm, and wherein the one or more access rules indicates which electronic marks can be assigned to one or more groups of users and indicate one or more possible permitted actions with the document having the assigned electronic mark; monitoring continuously and in real-time access activity with respect to the document; in response to receiving a request from a user to access the document, checking validity of a digital certificate of the user, checking permissions to access the document by analyzing metadata of the document and by analyzing the one or more access rules, wherein the metadata includes the one or more electronic marks; denying access to the document and sending a notification to a server indicating an attempted unauthorized access to the document, in response to determining that the one or more electronic marks are not included in the list of permitted electronic marks for the user requesting the access to the document or in response to determining that the digital certificate of the user is not valid; analyzing attributes of the one or more electronic marks, in response to determining that the one or more electronic marks are included in the list of permitted electronic marks and in response to determining that the digital certificate of the user is valid; and automatically decrypting the document, if an attribute of encryption is indicated in the one or more electronic marks”, in combination with the rest of the claim 1 limitations.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. Therefore, claim 1 considered to be allowable. Independent claims 11 and 16 recite similar limitations as claim 1 above.
Dependent claims 2-8, 10-16, and 18-20 depend upon the above-mentioned allowed independent claims 1, 9, and 17 and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

11.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bisbee et al. US 20160352523 disclosing converting an original paper document into an original information object, and for subsequent electronic transmission, storage, and retrieval of verifiable copies of the stored original information object without the Trusted Repository relinquishing control of the original information object.
Slosarek et al. arXiv: 20 Feb 2020, " Using CEF Digital Service Infrastructures in the Smart4Health Project for the Exchange of Electronic Health Records", disclosing functionalities of CEF building blocks aim at the matured product, while for the first version of the S4H software application basic implementations suffice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437